DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on February 10, 2021 is acknowledged. Claims 1, 2 and 4-15 remain pending. Applicant amended claim 6. 
Response to Arguments
While Applicant’s remarks and the amendment have overcome the rejection of claim 6 under 35 U.S.C. 112 and the rejection of claims 4 and 9 under 35 U.S.C. 112(d) set forth in the previous Office action, the other rejections are maintained. That said, Applicant's arguments with respect to the patentability of the claims have been fully considered but they are not persuasive. 
1) Applicant argues that the rejection of claims 5 and 12 under 35 U.S.C. 112(a) should be withdrawn because a) [0062] of the specification provides sufficient for the subject matter of claim 5, and/or b) the subject matter of claim 5 is common occurrence. The argument is not persuasive. 
As a general matter, the rejection is not disputing that the specification fails to disclose that either the first polymeric layer or the second polymeric layer enables diffusion of gas therethrough. In fact, the examiner acknowledges that either the first or the second polymeric layer (i.e. the layer that interacts with the gas) does enable gas diffusion so as to enable the gas to interact with said layer. Instead, the rejection is based on the specification failing to disclose the specific embodiment recited in claim 5, specifically an embodiment comprising a second polymeric layer overlying a first polymeric layer that is effective to adsorb atmospheric molecules. Based on the disclosure of the specification regarding how Applicant’s invention operates, the examiner maintains that the subject matter of claim 5 is non-enabling. Specifically, according to the specification, for the embodiment comprising two polymeric layers (i.e. the embodiment of claim 5), the second (upper) polymeric layer BINDS the gaseous molecules of interest (see [0070] and [0078]), and the first polymeric layer interacts solely with the second polymeric layer to immobilize the second polymeric layer (see [0070]). If the second polymeric layer binds the gaseous molecules, it is unclear how said gaseous molecules diffuse through the second polymeric layer to 
That said, the fact that a) [0062] of the specification discloses that a polymeric layer of Applicant’s invention enables gas diffusion gas, and/or that b) gas diffusion through a polymeric material is common knowledge, does not mean that the specification provides sufficient support for the subject matter of claim 5. For the foregoing reasons, the rejection of claim 5 under 35 U.S.C. 112a is maintained. 
2) Likewise, the rejection of claims 5 and 12 under 35 U.S.C. 112(b) is maintained. If the second polymeric layer comprises a hydrogen acceptor (i.e. binds the second polymeric layer) as recited in claim 5, it is unclear how the gas diffuses through the second polymeric layer to interact with the first polymeric layer. 
3) Applicant argues that the claims are patentable over the combination of Feucht et al., Yi et al. and Kimura et al. because there is no motivation to combine the teachings of Feucht et al. and Yi et al. According to Applicant, Yi et al. disclose an adsorbent surface covered with conductive heating tracks, and the rejection fails to account for the presence of the heating tracks when combining the teachings of Feucht et al. and Yi et al. The argument is not persuasive because Yi et al. are relied upon for their disclosure pertaining to texturing an adsorbent surface to increase its surface area for analyte adsorption. The disclosure pertaining to the heating tracks is irrelevant to, and thus not applicable to, the motivation for combining the disclosure of Feucht et al. and Yi et al., which is to corrugate the gas-sensitive polymeric layer 10 of the Feucht et al. sensor to increase the adsorbent surface area of said polymeric layer 10. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  

Claim Rejections - 35 USC § 112
Claims 5, 9 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites that the second surface of the first polymeric layer contacts the second polymeric layer even though claim 1 recites that the first polymeric layer (i.e. the bottom layer) adsorbs molecules present in the atmosphere. If the second surface of the first polymeric layer is covered, it is unclear what portion of the first polymeric layer performs the adsorption. As discussed above, the specification does not enable the subject matter of claim 5.   
Claim 9 is indefinite because the claim (via claim 6) recites that the first polymeric layer is defined by one phase of a block copolymer, and yet the claim recites that said phase is removed to obtain the textured second surface. It is unclear how the claimed “one phase” can define the first polymeric layer if it is removed. 
Claim Rejections - 35 USC § 103
Claims 1, 2, 7, 8, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Feucht et al. (US 2006/0125489 A1) in view of Yi et al. (US 2010/0055801 A1) and Kimura et al. (US 2010/0024533 A1).

a piezoelectric substrate 4; and 
a first polymeric (see [0035]) layer 10 disposed on the substrate 4 (see [0066]); where the first polymeric layer 10 has a first surface (bottom surface) and a second surface (top surface) opposite the first surface, where the first polymeric layer 10 comprises a repeat unit (subunits of the polymer) that is effective to adsorb molecules present in the atmosphere (see abstract), and wherein the sensor is operative to convert mass of the adsorbed molecules to an electrical signal (see abstract).  
The sensor disclosed by Feucht et al. differs from the claimed invention in that Feucht et al. do not disclose that the surface area of the second surface exceeds the surface area of the first surface. In addition, Feucht et al do not disclose that the polymeric layer comprises a copolymer. 
With respect to the surface area of the first polymeric layer, Yi et al. disclose a sensor for detecting vapor molecules (see [0005]), the sensor comprising a surface for adsorbing said molecules (see [0035]). To maximize the surface area for adsorption, the surface is non-smooth (e.g. corrugated) (see [0035]). In light of the disclosure of Yi et al., it would have been obvious to one of ordinary skill in the art to corrugate (i.e. periodically texture) the second surface of the Feucht et al. sensor.  
With respect to the copolymer, Feucht et al. disclose that the use of a polymer to form layer 10 is exemplary and the layer can comprise any material that enables sorption of an analyte of interest (see [0035]). Based on the disclosure and depending on the analyte to be detected (see [0016] disclosing that any conceivable chemical or biological compound may be detected), it would have been obvious to one of ordinary skill in the art to form layer 10 from any conventional material suitable for sorbing the analyte. For example, Kimura et al. disclose a sensor for detecting volatile organic compounds (VOCs) (see abstract), wherein the sensor utilizes a polymeric film that adsorbs said VOCs (see abstract). The polymeric film can be formed from a block copolymer (see [0116]). Based on the disclosure of Kimura et al. pertaining to the applicability of block copolymers as a sorbent, it would have been obvious to one of ordinary skill in the art to form layer 10 of the Feucht et al. sensor from a block copolymer.
 With respect to claim 2, Kimura et al. disclose that the block copolymer utilizes hydrogen bonding to adsorb the analyte of interest (see Table 2, [0097]). Naturally, it would have been obvious to one of 
With respect to claims 7 and 8, the block copolymer disclosed by Kimura et al. comprises acrylonitrile (see [00116]), which itself can comprise an amino functional group (see [0051]). Naturally, it would have been obvious to one of ordinary skill in the art to use, as the first polymeric layer of the modified Feucht et al. sensor, a polymer comprising the claimed repeat unit. 
With respect to claim 10, to optimize adsorption and/or detection sensitivity, it would have been obvious to one of ordinary skill in the art to use the corrugation to increase the surface area of the second surface as desired (e.g. at least twice the surface area of an otherwise flat surface, e.g. the first surface). 
With respect to claim 13, the claim does not recite a method step that isn’t inherent in the provision of the claimed gas sensor. That said, prior art that discloses the claimed gas sensor is deemed to naturally anticipate the claimed method. In this instance, the combination of Feucht et al., Yi et al. and Kimura et al. disclose the claimed gas sensor, as discussed above. 
With respect to claim 14, Feucht et al. also disclose a method of using the sensor to detect a gaseous analyte, the method comprising (see claim 18): 
contacting the gas sensor with a gaseous molecule (see [0016]); and 
identifying the gas molecule based on a change exhibited by the sensor upon adsorbing the molecule (see claim 18). Regarding the limitations directed to the structure of the sensor, they are disclosed by the combination of Feucht et al., Yi et al. and Kimura et al., as discussed above. 
With respect to claim 15, the change is a change in vibration exhibited by the sensor (see claim 18), or a change in mass of the sensor (see abstract).
Allowable Subject Matter
Claims 4, 6 and 11 are objected to as being dependent upon a rejected base claim, but they would be allowable if they are rewritten in independent form including all of the limitations of the base claim and any intervening claims. As for claim 9, while it is dependent on claim 6, determination of its patentability cannot be ascertained at this point due to its indefiniteness. 
The following is a statement of reasons for the indication of allowable subject matter:  

1) an adsorbent polymeric layer comprising a block copolymer in which at least one phase of said block copolymer has been removed, as recited in claim 4;  
2) a polymeric layer defined by a single phase of a block copolymer, as recited in claim 6; or 
3) a surface modification layer in the form of a random copolymer that facilitates the formation of a vertically arranged morphology within an overcoated block copolymer, as recited in claim 11. While the use of a random copolymer as a surface modification layer is well-known (see [0053] of Matsumoto et al., US 2008/0175758 A1), prior art does not disclose a random copolymer having the claimed properties.
Conclusion
Claims 5 and 12 are not rejected based on prior art due to the fact that they are indefinite. However, the use of a multi-layered polymeric adsorbent surface is well-known in the art. As discussed above, Matsumoto et al. disclose a random block copolymer that functions as a surface modification layer for facilitating the immobilization of a solid phase layer onto a surface. If the random block copolymer disclosed by Matsumoto et al. is incorporated into the modified Feucht et al. sensor, the sensor would comprise a multi-layered polymeric adsorbent having an exposed surface that is textured. 
If claims 5 and 12 are amended to obviate the indefiniteness, the disclosure of Matsumoto et al. may be applied against the claims. 

Applicant's amendment to claim 6 necessitated the new ground of rejection (i.e. rejection of claim 9 under 35 U.S.C. 112(b)) presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797